DETAILED ACTION
This Office Action is in response to the application 16/955,256 filed on 06/18/2020.
Claims 1-19 have been examined and are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.
Priority
The present application is the national stage entry of International Patent Application No. PCT/US2018/066481, filed on December 19, 2018, which claims priority to U.S. Prov. App. No. 62/607,558, filed December 19, 2017; U.S. Prov. App. No. 62/632,944, filed February 20, 2018; U.S. Prov. App. No. 62/643,331, filed March 15, 2018; U.S. Prov. App. No. 62/777,410, filed December 10, 2018; and U.S. Prov. App. No. 62/778,482, filed December 12, 2018. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/14/2020 and 10/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objection: 
Claims 1, 2-5, 7-9, 11-12, 15-19 are objected to because of the following informalities:
Regarding claim 1, Claim 1 recites the limitation “the entity proposing a hash ...” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “proposing, by the entity, a hash…”
Regarding claim 2, claim 2 recites the limitation “wherein a block is certified by the entity…” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “certifying, by the entity, a block only in response…”
Regarding claim 3, claim 3 recites the limitation “wherein the entity proposes a hash” and “wherein the entity propagates the digitally-signed version of the ash value.” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “proposing, by the entity, a hash value” and “propagating, by the entity, a digitally-signed version of the hash value.” 
Regarding claim 4, claim 4 recites the limitation “the entity digitally signs” and “the entity… propagates the block B’.” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “signing, by the entity, the block B’” and “propagating, by the entity, the block B’.”
Regarding claim 5, claim 5 recites the limitation “wherein the entity determines a quantity Q,” “compute a string S,” and “computes from S a quantity T.” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “determining, by the entity, a quantity Q,” “computing, by the entity, a string S” and “computing, by the entity, a quantity T from S.” 
Regarding claim 7,  claim 7 recites the limitation “entity constructs and propagates the block Br.” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “propagating, by the entity, the block Br” and “constructing, by the entity, the block Br.”
Regarding claim 8, claim 8 recites the limitation “wherein the rth block Br is determined to be certified”  and “the entity receives an indication.” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “determining, by the entity, the rth block Br” and “receiving, by the entity, an indication.” 
Regarding claim 9, claim 9 recites the limitation “the entity receiving the indication” and “wherein the rth block Br is determined to be certified.” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “receiving, by the entity, the indication” and “incrementing, by the entity, … additional blocks.” 
Regarding claim 11, claim 11 recites the limitation “wherein the rth block Br is determined to be certifiable” and “entity receives an indication.”  To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “determining, by the entity, the rth block Br to be certifiable” and “receiving, by the entity, an indication.” 
Regarding claim 12, claim 12 recites the limitation “the entity receiving a hash value,” “the entity certifying the block Br,” “the entity generating a new block B’,” “the entity incrementing …additional blocks” and “the entity receiving the indication.” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “receiving, by the entity, a hash value,” “certifying, by the entity, the block Br,” “generating, by the entity, a new block B’,”  “incrementing, by the entity, …additional blocks…” and “receiving, by the entity, the indication.” 
Regarding claim 14, claim 14 recites the limitation “wherein new blocks are proposed by different ones of the entities” and “receiving the indication.” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “proposing, by different ones of entity, new blocks” and “receiving, by the entity, the indication.” 
Regarding claim 15, claim 15 recites the limitation “wherein the entity provides an indication.” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “providing, by the entity, an indication.” 
Regarding claim 16, claim 16 recites the limitation “wherein the entity generates a new block B’.” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “generating, by the entity, a new block B’.” 

Regarding claim 17, claim 17 recites the limitation “wherein the entity provides an indication.” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “providing, by the entity, an indication of the hash value…” 
Regarding claim 18, claim 18 recites the limitation “having the entity determine a quantity Q,” “having the entity compute a digital signature S,” “having the entity compute from S a quantity T,” “having the entity determine whether T possesses a given property,” “having the entity verify the proposed hash value.” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “determining, by the entity, a quantity Q,” “computing, by the entity, a digital signature S,” “computing, by the entity, a quantity T from S,” “determining, by the entity, whether the T possesses a given property,” and “verifying, by the entity, the proposed hash value.” 
Regarding claim 19, claim 19 recites the limitation “wherein the entity propagates the proposed hash value.” To properly recite active steps of the claimed method, it is suggested that the aforementioned limitation be further amended to “propagating, by the entity, a proposed hash value.” 
Corrections are required. 
Regarding claims 2-11, 13-17, and 19, claims 2-11, claims 2-11, 13-17, and 19 each recites “A method.” The article “The” should be used instead. To properly recite dependent claims, each of the aforementioned limitation should be amended to “The method.” Correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1, Claim 1 is rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without being integrated into a practical application nor being significantly more.  
The claims recite the limitations of “proposing a hash of a block B’” and “proposing a hash of a block Br” are directed to an abstract idea because these claim limitations, under its broadest reasonable interpretation, covers processes that could be performed in the human mind. Thus, these limitations fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. It is noted that the claims recite additional elements (transaction system, verification by computing nodes). However, said additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing and verifying transactions), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted that the claim recites some additional elements such as “sequence of blocks” (i.e., blockchain) and “digital signature.”  However, these additional elements, taken individually and as a combination, do not result in the claim amounting to significantly more than the abstract idea because “sequence of blocks” (i.e., blockchain) and “digital signature” are recited as performing generic computer functions routinely used in information collection, measurement, processing, and analysis (See Specification at [0003] – [0004]. A blockchain consists of an augmentable sequence of blocks: B1, B2, . . . , wherein each block consists of a number of transactions, the hash of the previous block, and other data—e.g., the index of the block, time information, etc. Users can digitally sign messages, and thus each user possesses at least one public key and a corresponding secret key. In a blockchain, in general, one knows the public keys but not necessarily the user who owns it. Accordingly, we may identify a public key with its owner. Whaley et al. at [0002]. Cryptocurrencies are digital currencies that are a form of alternative currency ( or private currency ) . They are distinct from centrally controlled government - issued curren cies ( for example , fiat money ) and offer a decentralised form of currency and / or medium of exchange . Digital currencies may be transacted or transferred from one owner to another and may be used for everyday purposes , such as buying goods or services , or be restricted for use by particular groups , for example within an on - line game . As such , digital currencies represent an alternative to traditional currencies. Smith et al. at [0002]. A blockchain is a database consisting of two or more block records that are linked together and that adhere to a predetermined standard or protocol. For brevity, block records may be referred to as “blocks.” Each block is a data structure that contains a link to the previous block, a payload, and a proof of work (POW).). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of abstract idea into a practical application, the additional element of “sequence of blocks” (i.e., blockchain) and “digital signature” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible. 
Regarding claims 2-11, claims 2-11 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims do not contain any element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. See Alice Corporation v. CLS Bank International, (S.Ct.2014). See also Intellectual Ventures LLC v. Symantec Corp. (Fed. Cir. 2016), Electric Power Group, LLC v. Alstom SA (Fed. Cir. 2016), Affinity Labs of Texas LLC v. Amazon.com Inc. (Fed. Cir. 2016).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Whaley et al. (“Whaley,” US 20180204192, published July 19, 2018) in view of Smith et al. (“Smith,” US 20170359374, published Dec. 14, 2017).   
Regarding claim 1, Whaley discloses method for an entity to manage a transaction system in which transactions are organized in a sequence of blocks that are certified by digital signatures of a [sufficient number] of verifiers, the method comprising (Whaley [0250]-[0252]. The new block 300 may thus be provided to that entity, who may then add it to the publicly available copy of the digital currency ledger. The hash of the most recent previous block in the digital currency ledger 312 is used to tie the new block 300 to the most recent previous block ( i . e . , chain them together ). The verification data 330 are created by the verification entity 20 to signal that they have verified each set of operation data 321 , 322 , 323 , . . . The verification data 330 comprise endorsement data , for example an identifier of the verification entity 20 , and a verification signature that the verification entity 20 generates by cryptographically signing the endorsement data using their verifier secret key ( sv ).) : 
the entity proposing a hash of a block B' that includes new valid transactions relative to a sequence of certified blocks B0,..., Br-1 if no rth block Br has been certified (Whaley [0250]-[0252]. The new block 300 may thus be provided to that entity, who may then add it to the publicly available copy of the digital currency ledger. The hash of the most recent previous block in the digital currency ledger 312 is used to tie the new block 300 to the most recent previous block ( i . e . , chain them together ). The verification data 330 are created by the verification entity 20 to signal that they have verified each set of operation data 321 , 322 , 323 , . . . The verification data 330 comprise endorsement data , for example an identifier of the verification entity 20 , and a verification signature that the verification entity 20 generates by cryptographically signing the endorsement data using their verifier secret key ( sv ). r . If the signature has been correctly generated , other verification entities 20 may signal their acceptance of the new block 300 by starting work on a further new block , which would include a hash of the new block 300 (thus chaining the further new block to block 300 ).) ; and 
the entity proposing a hash of the block Br if the rth block Br has been verified by a sufficient number of other entities (Whaley [0252]. The verification data 330 are created by the verification entity 20 to signal that they have verified each set of operation data 321 , 322 , 323 , . . . The verification data 330 comprise endorsement data , for example an identifier of the verification entity 20 , and a verification signature that the verification entity 20 generates by cryptographically signing the endorsement data using their verifier secret key ( sv ). r . If the signature has been correctly generated , other verification entities 20 may signal their acceptance of the new block 300 by starting work on a further new block , which would include a hash of the new block 300 (thus chaining the further new block to block 300 ).).
Whaley does not explicitly disclose: a sequence of blocks that are certified by digital signatures of a sufficient number of verifiers. 
However, in an analogous art, Smith discloses a method comprising the steps of: 
a sequence of blocks that are certified by digital signatures of a sufficient number of verifiers (Smith [0021], [0075], [0091]. According to the Bitcoin protocol, when a miner sends a new block to the network , the other miners verify the new block , including the POW , to decide whether the new block should be accepted as part of the blockchain . If the block passes verification, the miners accept the block as part of the blockchain. For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . However, if a miner produces a result that doesn ' t match the majority of other corroborators , or if the miner fails the TOK , verification module 112 selects a next miner as the threshold corroborator , and this process is repeated until a threshold quorum is reached. Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 . Miner M2 may then broadcast block B1 to the other nodes in the blockchain system. ).  
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Smith with teachings of Whaley to include the step of: a sequence of blocks that are certified by digital signatures of a sufficient number of verifiers. One would have been motivated to provide users with a means for a consensus based block-chain verification system.  (See Smith [0075].)  
Regarding claim 2, Whaley and Smith disclose the method of claim 1. Smith further discloses wherein a block is certified by the entity only in response to confirming transactions for the block and confirming that the block was constructed and propagated by an entity entitled to construct and propagate the block (Smith [0075], [0091].  For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . In addition , miner M2 hashes the result of the previous block hash ( HO ) along with the new DNS value. The result of that hash may be referred to as H1 . Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 . As indicated above , the miner may also include any transactions for the block in the hash that is being signed by the miner . Miner M2 may then broadcast block B1 to the other nodes in the blockchain system.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 3, Whaley and Smith disclose the method of claim 1. Smith further discloses wherein the entity proposes a hash value by digitally signing the hash value to provide a digitally-signed version of the hash value and wherein the entity propagates the digitally-signed version of the hash value to a network that includes other entities (Smith FIG. 7,  [0075], [0091].  For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . In addition , miner M2 hashes the result of the previous block hash ( HO ) along with the new DNS value. The result of that hash may be referred to as H1 . Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 . As indicated above , the miner may also include any transactions for the block in the hash that is being signed by the miner . Miner M2 may then broadcast block B1 to the other nodes in the blockchain system.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 4, Whaley and Smith disclose the method of claim 3. Smith further discloses wherein if no rth block Br has been certified, the entity also digitally signs and propagates the block B' (Smith FIG. 7,  [0075], [0091].  For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . In addition , miner M2 hashes the result of the previous block hash ( HO ) along with the new DNS value. The result of that hash may be referred to as H1 . Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 . As indicated above , the miner may also include any transactions for the block in the hash that is being signed by the miner . Miner M2 may then broadcast block B1 to the other nodes in the blockchain system.). 
The motivation is the same as that of claim 3 above. 
Regarding claim 5, Whaley and Smith disclose the method of claim 1. Smith further discloses wherein the entity determines a quantity Q from the prior blocks and uses a secret key in order to compute a string S uniquely associated with Q and computes from S a quantity T that is at least one of: S itself, a function of S, and hash prior blocks and uses a secret key in order to compute a string S uniquely associated with Q and computes from S a quantity T that is at least one of S itself, a function of S, and hash whether T possesses a given property (Smith FIG. 7,  [0075], [0091].  For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . In addition , miner M2 hashes the result of the previous block hash ( HO ) along with the new DNS value. The result of that hash may be referred to as H1 . Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 . As indicated above , the miner may also include any transactions for the block in the hash that is being signed by the miner . Miner M2 may then broadcast block B1 to the other nodes in the blockchain system. [For “secret key” as signing key, see Whaley [0037] “By including the verification data in the new block , other entities reviewing the block may check the verifier signature using at least a verifier public key corresponding to the verifier secret key , and thus be assured that the data in the new block has been verified and approved by a trusted verifier.”]). 
The motivation is the same as that of claim 1 above. 
Regarding claim 7, Whaley and Smith disclose the method of claim 1. Smith further discloses wherein the entity is part of a network of entities and wherein a particular one of the entities constructs and propagates the block Br (Smith FIG. 7, [0075], [0091].  For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . In addition , miner M2 hashes the result of the previous block hash ( HO ) along with the new DNS value. The result of that hash may be referred to as H1 . Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 . As indicated above , the miner may also include any transactions for the block in the hash that is being signed by the miner . Miner M2 may then broadcast block B1 to the other nodes in the blockchain system. [For “secret key” as signing key, see Whaley [0037] “By including the verification data in the new block , other entities reviewing the block may check the verifier signature using at least a verifier public key corresponding to the verifier secret key , and thus be assured that the data in the new block has been verified and approved by a trusted verifier.”]). 
The motivation is the same as that of claim 1 above. 
Regarding claim 8, Whaley and Smith disclose the method of claim 7. Smith further discloses wherein the rth block Br is determined to be certified by the entity if the entity receives an indication that at least a predetermined number of the entities individually certify a hash value corresponding to the rth block Br (Smith FIG. 7, [0075], [0091].  For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . In addition , miner M2 hashes the result of the previous block hash ( HO ) along with the new DNS value. The result of that hash may be referred to as H1 . Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 . As indicated above , the miner may also include any transactions for the block in the hash that is being signed by the miner . Miner M2 may then broadcast block B1 to the other nodes in the blockchain system. [For “secret key” as signing key, see Whaley [0037] “By including the verification data in the new block , other entities reviewing the block may check the verifier signature using at least a verifier public key corresponding to the verifier secret key , and thus be assured that the data in the new block has been verified and approved by a trusted verifier.”]). 
The motivation is the same as that of claim 7 above. 
Regarding claim 9, Whaley and Smith disclose the method of claim 8. Smith further discloses wherein, in response to the entity receiving the indication that a predetermined number of the entities individually certified the rth block Br, the entity increments r to begin adding additional blocks to the sequence of blocks (Smith FIG. 7, [0021], [0075]. According to the Bitcoin protocol, when a miner sends a new block to the network , the other miners verify the new block , including the POW , to decide whether the new block should be accepted as part of the blockchain . If the block passes verification, the miners accept the block as part of the blockchain. For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid .). 
The motivation is the same as that of claim 8 above. 
Regarding claim 10, Whaley and Smith disclose the method of claim 7. Whaley further discloses wherein the particular one of the entities is individually chosen by a predetermined number of the entities to be a leader (Whaley [0277] The system may be configured to comprise a consortium of two or more equal peers who may vote on the addition of a new key , for example requiring 4 out of 5 peers to approve a new key before it is accepted onto the key block chain . Such an arrangement may be achieved in any suitable way , for example by requiring the peers to vote amongst themselves before a nominated one of the peers adds the key block data ( and / or key revoke data ) to the key block chain .). 
Regarding claim 11, Whaley and Smith disclose the method of claim 10. Smith further discloses wherein the rth block Br is determined to be certifiable by the entity if the entity receives an indication that at least a predetermined number of the entities individually verify receiving an indication that the particular one of the entities has provided a hash value corresponding to the rth block Br to each of the predetermined number of the entities (Smith FIG. 7, [0021], [0075], [0091]. According to the Bitcoin protocol, when a miner sends a new block to the network , the other miners verify the new block , including the POW , to decide whether the new block should be accepted as part of the blockchain . If the block passes verification, the miners accept the block as part of the blockchain. For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . In addition , miner M2 hashes the result of the previous block hash ( HO ) along with the new DNS value. The result of that hash may be referred to as H1 . Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 . As indicated above , the miner may also include any transactions for the block in the hash that is being signed by the miner . Miner M2 may then broadcast block B1 to the other nodes in the blockchain system.). 
The motivation is the same as that of claim 10 above. 
Regarding claim 12, Whaley discloses A method for an entity to manage a transaction system in which transactions are organized in a sequence of certified blocks, the method comprising (Whaley [0250]-[0252]. The new block 300 may thus be provided to that entity, who may then add it to the publicly available copy of the digital currency ledger. The hash of the most recent previous block in the digital currency ledger 312 is used to tie the new block 300 to the most recent previous block ( i . e . , chain them together ). The verification data 330 are created by the verification entity 20 to signal that they have verified each set of operation data 321 , 322 , 323 , . . . The verification data 330 comprise endorsement data , for example an identifier of the verification entity 20 , and a verification signature that the verification entity 20 generates by cryptographically signing the endorsement data using their verifier secret key ( sv ).): 
the entity receiving a hash value of a block Br from another entity that generated the block based on new valid transactions relative to a sequence of certified blocks B0,..., Br-1 (Whaley FIGs 3, 9-10, [0248], [0252]. To add verified operation data to the digital currency ledger , the verification entity 20 adds the operation data to a new block . All sets of operation data that have been positively verified in a period of time are added to the new block and at the end of the period of time, the verification entity 20 adds the new block to the digital currency ledger. The verification data 330 comprise endorsement data , for example an identifier of the verification entity 20 , and a verification signature that the verification entity 20 generates by cryptographically signing the endorsement data using their verifier secret key ( sv ). If the signature has been correctly generated , other verification entities 20 may signal their acceptance of the new block 300 by starting work on a further new block , which would include a hash of the new block 300 ( thus chaining the further new block to block 300 ).); 
the entity incrementing r to begin adding additional blocks to the sequence of certified blocks in response to the entity receiving the indication that a [predetermined number] of the entities individually certified the rth block Br or a predetermined number of the entities individually certified the new block B' (Whaley [0251] - [0252]. The hash of the most recent previous block in the digital currency ledger 312 is used to tie the new block 300 to the most recent previous block ( i . e . , chain them together ). The verification data 330 are created by the verification entity 20 to signal that they have verified each set of operation data 321 , 322 , 323 , . . . The verification data 330 comprise endorsement data , for example an identifier of the verification entity 20 , and a verification signature that the verification entity 20 generates by cryptographically signing the endorsement data using their verifier secret key ( sv ). If the signature has been correctly generated , other verification entities 20 may signal their acceptance of the new block 300 by starting work on a further new block , which would include a hash of the new block 300 (thus chaining the further new block to block 300 ).).
Whaley does not explicitly disclose: the entity generating a new block B' based on new valid transactions relative to a sequence of certified blocks B0,..., Br-1 in response to an insufficient number of the other entities indicating receipt of the hash value of the block Br from the other entity, wherein B' is different from Br; 
the entity certifying the block Br in response to a sufficient number of other entities having indicated receipt of the hash value of the block Br from the other entity and the hash value being valid for the block Br.
However, in an analogous art, Smith discloses a method comprising the steps of: 
the entity generating a new block B' based on new valid transactions relative to a sequence of certified blocks B0,..., Br-1 in response to an insufficient number of the other entities indicating receipt of the hash value of the block Br from the other entity, wherein B' is different from Br (Smith FIG. 6, [0075], [0088]. For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . The miner might do so even if the most current block has not yet been formally validated or accepted by the verifying platform . However , the verifying platform or research institution may not accept a segment starting point that has been specified by a miner until that starting point has been bridged or linked a known starting sequence , such as segment SO . Nevertheless , in the mean time , miners are free to work on tentative segments ( e . g . , on a fork from the blockchain ) until the bridge sequence is found that ties the tentative segments back to the main line of the blockchain .); 
the entity certifying the block Br in response to a sufficient number of other entities having indicated receipt of the hash value of the block Br from the other entity and the hash value being valid for the block Br  (Smith [0021], [0075], [0091]. According to the Bitcoin protocol, when a miner sends a new block to the network , the other miners verify the new block , including the POW , to decide whether the new block should be accepted as part of the blockchain . If the block passes verification, the miners accept the block as part of the blockchain. For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . However, if a miner produces a result that doesn ' t match the majority of other corroborators , or if the miner fails the TOK , verification module 112 selects a next miner as the threshold corroborator , and this process is repeated until a threshold quorum is reached. In addition , miner M2 hashes the result of the previous block hash ( HO ) along with the new DNS value. Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 . Miner M2 may then broadcast block B1 to the other nodes in the blockchain system. ). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Smith with teachings of Whaley to include the step of: he entity generating a new block B' based on new valid transactions relative to a sequence of certified blocks B0,..., Br-1 in response to an insufficient number of the other entities indicating receipt of the hash value of the block Br from the other entity, wherein B' is different from Br. One would have been motivated to provide users with a means for positioning a block on a block-chain based on the status of a consensus based block-chain verification system.  (See Smith [0088].)  
Regarding claim 13, Whaley and Smith disclose the method of claim 12. Smith further discloses wherein the blocks are certified by digital signatures (Smith [0091]. Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 . As indicated above , the miner may also include any transactions for the block in the hash that is being signed by the miner . Miner M2 may then broadcast block B1 to the other nodes in the blockchain system .). 
The motivation is the same as that of claim 12 above. 
Regarding claim 14, Whaley and Smith disclose the method of claim 12. Smith further discloses wherein new blocks are proposed by different ones of the entities until receiving the indication that a predetermined number of the entities individually certified a previously proposed block (Smith [0021], [0075], [0091]. According to the Bitcoin protocol, when a miner sends a new block to the network , the other miners verify the new block , including the POW , to decide whether the new block should be accepted as part of the blockchain . If the block passes verification, the miners accept the block as part of the blockchain. For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . In addition , miner M2 hashes the result of the previous block hash ( HO ) along with the new DNS value. Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 . Miner M2 may then broadcast block B1 to the other nodes in the blockchain system. ). 
The motivation is the same as that of claim 12 above. 
Regarding claim 15, Whaley and Smith disclose the method of claim 12. Smith further discloses wherein the entity provides an indication that a new block should be generated in response to the hash value not being valid for the block Br (Smith FIG. 6, [0075], [0088]. For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . The miner might do so even if the most current block has not yet been formally validated or accepted by the verifying platform . However , the verifying platform or research institution may not accept a segment starting point that has been specified by a miner until that starting point has been bridged or linked a known starting sequence , such as segment SO . Nevertheless , in the mean time , miners are free to work on tentative segments ( e . g . , on a fork from the blockchain ) until the bridge sequence is found that ties the tentative segments back to the main line of the blockchain .). 
The motivation is the same as that of claim 12 above. 
Regarding claim 16, Whaley and Smith disclose the method of claim 15. Smith further discloses wherein the entity generates a new block B' based on new valid transactions relative to a sequence of certified blocks B0,..., Br-1 in response to a sufficient number of the other entities providing an indication that a new block should be generated (Smith Fig. 6, [0075], [0088]. For instance , when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . However , if a miner produces a result that doesn ' t match the majority of other corroborators , or if the miner fails the TOK , verification module 112 selects a next miner as the threshold corroborator , and this process is repeated until a threshold quorum is reached . The miner might do so even if the most current block has not yet been formally validated or accepted by the verifying platform . And a segment that has not yet been bridged to a known valid segment ( such as starting segment SO ) may be referred to as a “ tentative segment . ” [but can be validated and added to the block-chain upon a consensus of a threshold number of validation nodes].). 
The motivation is the same as that of claim 15 above.
Regarding claim 17, Whaley and Smith disclose the method of claim 12. Smith further discloses wherein the entity provides an indication that the hash value of the block Br should be propagated in response to a sufficient number of the other entities having indicated receipt of the hash value of the block Br from the other entity and the hash value being valid for the block Br (Smith [0021], [0075], [0091]. According to the Bitcoin protocol, when a miner sends a new block to the network , the other miners verify the new block , including the POW , to decide whether the new block should be accepted as part of the blockchain . If the block passes verification, the miners accept the block as part of the blockchain. For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . In addition , miner M2 hashes the result of the previous block hash ( HO ) along with the new DNS value. Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 . Miner M2 may then broadcast block B1 to the other nodes in the blockchain system. ). 
The motivation is the same as that of claim 12 above. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Whaley et al. (“Whaley,” US 20180204192, published July 19, 2018) in view of Smith et al. (“Smith,” US 20170359374, published Dec. 14, 2017) and Giordano et al. (“Giordano,” US 20170300627, published Oct. 19, 2017). 
Regarding claim 6, Whaley and Smith disclose the method of claim 1. Smith further discloses wherein S is a signature of Q under a secret key of the entity (Smith [0091]. In addition , miner M2 hashes the result of the previous block hash ( HO ) along with the new DNS value. Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 . Miner M2 may then broadcast block B1 to the other nodes in the blockchain system [Note that Whaley [0253] explains that “the verification signature may be generated by cryp tographically signing any data in the new block 300 using the verifier secret key ( sv ) .”] )
Whaley and Smith do not explicitly disclose: T is a hash of S and T possesses the given property if T is less than a given threshold. 
However, in an analogous art, Giordano discloses a method comprising T is a hash of S and T possesses the given property if T is less than a given threshold (Giordano [0046] – [0047]. For example, the nodes may each test hashes of possible block arrangements until the hash value for the block falls below a threshold hash value (e.g., a proof of work problem). This process of determining new blocks to add to the ledger 106, referred to as mining, can be computationally intensive and on average may only be completed by any node in the network after a target period of time (e.g., 2 minutes). Once a new, valid block is determined by a particular network node, that node adds the block to the ledger 106 and broadcasts information to the other nodes in the network that allow the other nodes to duplicate the block and add it to their respective copies of the ledger 106. The signature of the genesis block 108 a may be a hash value of the genesis block 108 a, for example.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Giordano with the teachings of Whaley and Smith to include the step of: is a hash of S and T possesses the given property if T is less than a given threshold. One would have been motivated to provide users with a means for using block-chain mining to determine the validity of newly added blocks. (See Giordano [0046].)  
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (“Smith,” US 20180204192, published July 19, 2018) in view of Giordano et al. (“Giordano,” US 20170300627, published Oct. 19, 2017) and Church et al. (“Church,” US 20180227128, published Aug. 9, 2018). 
Regarding claim 18, Smith discloses A method for an entity to verify a proposed hash value of a new block B' of transactions relative to a given a sequence of blocks, B0,..., Br-1 (Smith [0021], [0068]-[0069]. According to the Bitcoin protocol , when a miner sends a new block to the network , the other miners verify the new block , including the POW , to decide whether the new block should be accepted as part of the blockchain . If the block passes verification , the miners accept the block as part of the blockchain.  In addition , each block includes a hash of a DNS , to serve as the POW for that block . In particular , block N has a hash of the DNS for segment So — represented as “ H ( SO ) " _ and each of the other blocks has a hash of the DNS for segment S1 . Also , as shown by the dashed arrow , after SMP 100 broadcasts block N + 1 , SMP 100 sends DNS 46 to verifying platform 110 .) , 
, the method comprising: 
having the entity determine a quantity Q from prior blocks of the sequence of blocks (Smith [0068]-[0069]. In addition , each block includes a hash of a DNS , to serve as the POW for that block . In particular , block N has a hash of the DNS for segment So — represented as “ H ( SO ) " _ and each of the other blocks has a hash of the DNS for segment S1 . Also , as shown by the dashed arrow , after SMP 100 broadcasts block N + 1 , SMP 100 sends DNS 46 to verifying platform 110 .); 
having the entity compute a digital signature S of Q (Smith [0091]. The result of that hash may be referred to as H1 . Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 .). 
Smith does not explicitly disclose: without access to the new block Br in a transaction system in which transactions are organized in blocks and blocks are certified by a set of digital signatures; having the entity compute from S a quantity T that is at least one of: S itself, a function of S, and hash value of S; having the entity determine whether T possesses a given property; and if T possesses the given property, having the entity verify the proposed hash value of the new block Br independent of confirming whether the proposed hash value corresponds to the new block Br.
However, in an analogous art, Giordano discloses a method comprising the steps of: 
without access to the new block Br in a transaction system in which transactions are organized in blocks and blocks are certified by a set of digital signatures (Giordano [0046] – [0047]. For example, the nodes may each test hashes of possible block arrangements until the hash value for the block falls below a threshold hash value (e.g., a proof of work problem) [e.g., test hash input to see if hash output compares with the received hash]. This process of determining new blocks to add to the ledger 106, referred to as mining, can be computationally intensive and on average may only be completed by any node in the network after a target period of time (e.g., 2 minutes). Once a new, valid block is determined by a particular network node, that node adds the block to the ledger 106 and broadcasts information to the other nodes in the network that allow the other nodes to duplicate the block and add it to their respective copies of the ledger 106. The signature of the genesis block 108 a may be a hash value of the genesis block 108 a, for example.); 
having the entity compute from S a quantity T that is at least one of: S itself, a function of S, and hash value of S; having the entity determine whether T possesses a given property; and if T possesses the given property, having the entity verify the proposed hash value of the new block Br [independent of confirming whether the proposed hash value corresponds to the new block Br] (Giordano [0046] – [0047]. For example, the nodes may each test hashes of possible block arrangements until the hash value for the block falls below a threshold hash value (e.g., a proof of work problem). This process of determining new blocks to add to the ledger 106, referred to as mining, can be computationally intensive and on average may only be completed by any node in the network after a target period of time (e.g., 2 minutes). Once a new, valid block is determined by a particular network node, that node adds the block to the ledger 106 and broadcasts information to the other nodes in the network that allow the other nodes to duplicate the block and add it to their respective copies of the ledger 106. The signature of the genesis block 108 a may be a hash value of the genesis block 108 a, for example.)
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Giordano with the teachings of Smith to include the step of: having the entity determine whether T possesses a given property; and if T possesses the given property, having the entity verify the proposed hash value of the new block Br. One would have been motivated to provide users with a means for using block-chain mining to determine the validity of newly added blocks. (See Giordano [0046].)  
Smith and Giordano do not explicitly disclose: having the entity verify the proposed hash value of the new block Br independent of confirming whether the proposed hash value corresponds to the new block Br. 
However, in an analogous art, Church discloses a method comprising the step of: having the entity verify the proposed hash value of the new block Br independent of confirming whether the proposed hash value corresponds to the new block Br (Church [0054]. For example, some embodiments may send a proof of work task to the user mobile computing device, such as a task that requires the user mobile computing device to factor a relatively large number or determine a nonce that when appended to a string produces a hash value with certain properties, like more than a threshold amount of zeros in a prefix or suffix of the hash value. In some cases, the mobile computing device may send a solution to the task to the authentication system, and the authentication system may determine whether to register the mobile device based on whether the solution is a valid solution. ). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Church with the teachings of Giordano and Smith to include the steps of: having the entity verify the proposed hash value of the new block Br independent of confirming whether the proposed hash value corresponds to the new block Br. One would have been motivated to provide users with proof-of-work (POW) based validation of user device identity. (See Church [0054].)  
Regarding claim 19, Smith, Giordano and Church disclose the method of claim 18. Smith further discloses wherein the entity propagates the proposed hash value of the new block Br prior to receiving the new block Br (Smith [0021], [0075], [0091]. According to the Bitcoin protocol, when a miner sends a new block to the network , the other miners verify the new block , including the POW , to decide whether the new block should be accepted as part of the blockchain . If the block passes verification, the miners accept the block as part of the blockchain. For instance, when verification module 112 has found a threshold of corroborating miners for the same segment ( e . g . , segment S1 ) , verification module 112 may declare that segment valid . In addition , miner M2 hashes the result of the previous block hash ( HO ) along with the new DNS value. Miner M2 also uses a signing key “ K , ” to digitally sign H1 , and miner M2 includes that digital signature in block B1 . Miner M2 may then broadcast block B1 to the other nodes in the blockchain system. ) . 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439